Citation Nr: 0017058	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
September 1942, and from August 1945 to June 1946.  He was a 
prisoner-of-war (POW) from April 9, 1942 to September 23, 
1942.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the RO granted service connection in 
August 1998 for peripheral neuropathy and malnutrition for 
purposes of accrued benefits, each of which were assigned 10 
percent evaluations.  The 10 percent evaluation for a pyloro-
duodenal ulcer was continued, and service connection for 
ischemic heart disease as a POW was denied.  

It appears from the record that the appellant was not given 
notice of this decision.  The record shows that two rating 
decisions were completed on the same date in August 1998, one 
involving accrued benefits and the other involving the cause 
of the veteran's death.  The September 1998 notice provided 
addresses only the denial of entitlement to service 
connection for the cause of the veteran's death, and does not 
reference the August 1998 rating decision for accrued 
purposes.  In addition, the notice appears to indicate that 
only one rating decision was enclosed with the notice, in all 
probability, the rating decision addressing the denial of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  It is appears that the 
appellant was not sent a copy of the August 1998 rating 
decision pertaining to accrued benefits.  Thus, it appears 
that the appellant was not provided proper notice as to the 
RO's August 1998 determination pertaining to accrued 
benefits.  

A determination by the agency of original jurisdiction does 
not become final where the appellant has not been properly 
notified of that determination.  See 38 U.S.C.A. § 5104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.103(b)(f), 20.1103 (1999).  

The RO should ascertain whether notice was provided, and if 
it finds that it was not, the RO should provide the appellant 
with notice of the decision so that she may have the 
opportunity to review the decision and initiate an appeal if 
she so desires.  See 38 C.F.R. § 3.104(f) (1999).  

In December 1998 the RO denied entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991).  The appellant was notified 
of this determination by letter dated in December 1998.  A 
notice of disagreement with this determination has not been 
received, and this claim is otherwise not considered part of 
the appellate review.

With respect to the claim currently on appeal, the Board 
notes that additional evidence has been submitted since the 
most recent RO determination.  However, this evidence 
pertains to the appellant's medical condition, not the 
veteran's medical condition.  It is therefore not pertinent 
to the issue on appeal.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c) (1999).  


FINDING OF FACT

The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112(c)(1), 1310, 5107 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.303, 3.309(a)(c), 3.310, 3.312 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's certificate of death reveals that he passed 
away in May 1997.  The immediate cause of death was listed as 
cardiorespiratory arrest due to pulmonary tuberculosis (PTB).  
The antecedent cause was listed as a peptic ulcer.  The 
veteran had been service connected for a duodenal ulcer, but 
not for PTB.  

Service medical records do not document PTB.  Examination in 
August 1995 did not document a diagnosis of PTB.  

In an August 1945 Affidavit for Philippine Army Personnel, 
the veteran did not list any diseases incurred while in the 
service in the space provided.  

In a June 1946 Affidavit for Philippine Army Personnel, the 
veteran reported being ill with rheumatism from September 
1942 to October 1942 but noted that this was not permanent.  
He did not document that he had been treated for or had 
suffered from PTB.  

During the June 1946 separation examination, the lungs were 
noted as being negative, and a chest x-ray was also noted as 
being negative.  

In December 1970 the veteran submitted a claim for service 
connection of PTB indicating that he had been treated for it 
between 1942 and 1946.  

In April 1976 a physician reported that the veteran had been 
under his medical care for treatment of a peptic ulcer.  


In August 1988 the veteran was seen at the Veterans Memorial 
Medical Center (VMMC) with complaints of epigastric pain and 
dizziness.  No specific assessment was made.  

The veteran was also seen in August 1988 at the VMMC 
presenting with a one month history of a productive cough 
with yellowish phlegm.  He reported being hospitalized once 
in the past due to a cough but did not know what the 
diagnosis was.  The assessment was PTB.  

During a December 1988 social work evaluation, no reference 
to PTB was documented.  

On VA examination in December 1988 the veteran reported 
occasional abdominal pain, chest pain, and multiple joint 
pain.  Chest x-rays revealed pulmonary infiltrates with 
suspicious cavitation.  The etiology of this was 
undetermined.  

In December 1988 the veteran completed a VA Form 10-0048 
Former POW Medical History.  He denied acquiring tuberculosis 
while in captivity.  He reported contracting ileocolitis.  He 
also reported experiencing malnutrition and rheumatism.  

On VA examination in May 1989 a peptic ulcer was reported.  
Examination of the digestive system revealed no abdominal 
tenderness, no prolapse, and no palpable mass.  An upper 
gastrointestinal (GI) study revealed a pyloro-duodenal ulcer 
with antral gastritis.  

In July 1989 service connection for a pyloro-duodenal ulcer 
was granted with the assignment of a 10 percent disability 
rating.  

Records from the VMMC show intermittent treatment for PTB 
from July 1989 to June 1994.  Treatment records after June 
1994 until May 1997 do not document a diagnosis of PTB.  VMMC 
treatment records up to May 1997 do not document treatment of 
a duodenal or peptic ulcer.  

In March 1997 the veteran completed a VA Form 10-0048 Former 
POW Medical History.  A variety of symptoms were reported.  
He reported incurring numerous diseases while he was a POW.  
He reported suffering from tuberculosis while in captivity.  

In April 1997 a VA social work survey was conducted.  No 
reference to PTB was documented.  The veteran's ulcer was 
referred to; however, no specific conclusions pertaining to 
his ulcer were documented.  

During the April 1997 VA POW protocol examination the veteran 
indicated a greater than 10 year history of a duodenal ulcer 
but that he was presently asymptomatic.  Examination of the 
gastrointestinal system revealed reports of occasional 
constipation but was negative for nausea and vomiting, 
hematemesis, melena, and abdominal wall distention or 
tenderness.  An upper GI study revealed an impacted barium of 
the proximal colon.  No diagnosis of an ulcer was documented.  
Nor was any reference to PTB documented.  

A June 1997 medical certification from Jayabas Community 
Hospital noted that the veteran had been confined to the 
hospital from May 18, 1997 to May 20, 1997 for a compression 
fracture at L1, a urinary tract infection, and peripheral 
neuritis.  

The veteran passed away approximately six days later in May 
1997.  Cardiorespiratory arrest was listed as the immediate 
cause of death due to PTB.  The antecedent cause was listed 
as a peptic ulcer.  The death certificate was signed by Dr. 
S.C.N.  

In September 1997 the appellant submitted a claim for 
dependency and indemnity compensation (DIC) benefits.  

In March 1998 the appellant submitted a VA Form 21-4142 
indicating that the veteran had been treated at the VMMC in 
April 1997 for a peptic ulcer and other conditions.  She 
reported that he was treated by Dr. S.C.N. on May 25, 1998 
for a peptic ulcer and PTB.  She contended that he had 
suffered from peptic ulcer disease since his release from 
captivity.  

In a March 1998 statement, Dr. S.C.N. reported that she had 
treated the veteran one day before his death.  She noted that 
he had been complaining of severe epigastric pain and "based 
from history he had peptic ulcer for several years since his 
release" from captivity.  She also noted that he had been 
taking anti-tuberculosis medication for several years.  She 
acknowledged that she did not perform any diagnostic tests on 
the veteran.  

In June 1998 the RO sent a request for medical records from 
the VMMC as specified by the appellant in her April 1997 VA 
Form 21-4142.  These records were received by the RO in July 
1998, and have been discussed above.  The Board notes that 
the VMMC provided records dated from 1988 to May 1997.  There 
is no documentation in these records of a diagnosis of a 
peptic ulcer in April 1997 as was claimed by the appellant.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for tuberculosis if shown disabling to a compensable degree 
within three years after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1999).  

If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (1999); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

There is no medical evidence of a nexus between PTB and his 
military service.  Tuberculosis is a presumptive disease 
under section 3.309(a).  

However, there is no evidence that PTB was shown in service 
or within three years following the veteran's discharge from 
service.  The first documentation of a diagnosis of PTB was 
not until August 1988, more than 40 years after his discharge 
from service  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Nor is 
there medical evidence of a relationship between the 
veteran's PTB and any alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

However, the veteran was service connected for a pyloro-
duodenal ulcer and the death certificate lists a peptic ulcer 
as being the antecedent cause of death.  The Board therefore 
finds the claim to be well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); see Hensley, supra.  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  In particular, the RO has 
requested VA records specified by the appellant and has 
received medical records in response to this request from the 
VMMC.  

In addition, the RO has received a summary from Dr. S.C.N. 
summarizing her treatment of the veteran.  

In light of the fact that Dr. S.C.N. has provided her own 
summary of treatment, the Board is of the opinion that 
attempting to obtain additional records from Dr. S.C.N.,  
where she has admitted that she did not perform any 
diagnostic tests on the veteran, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the appellant.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); see also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that the cause of the veteran's death was not incurred in or 
was a result of service.  

The evidence in favor of the appellant's claim consists of 
the fact that the veteran was service connected for a pyloro-
duodenal ulcer, and that the death certificate lists a peptic 
ulcer as the antecedent cause of death.  Dr. S.C.N., the 
physician who signed the death certificate, also indicated in 
March 1998 that she had examined the veteran the day before 
his death and diagnosed him with a peptic ulcer.  

The evidence against the appellant's claim outweighs the 
evidence in favor of her claim.  

There is no recent clinical medical evidence documenting a 
diagnosis of a peptic ulcer, a duodenal ulcer, or any other 
ulcer.  Medical evidence dated in the months and even days 
preceding the veteran's death do not document a diagnosis of 
a peptic ulcer, pyloro-duodenal ulcer, or other ulcer.  

While the upper GI study performed during the April 1997 POW 
protocol examination revealed an impacted barium, no 
diagnosis of an ulcer was documented.  In fact, it was 
indicated that the veteran's duodenal ulcer was presently 
asymptomatic.  

The June 1997 certification from Jayabas Community Hospital 
documented the veteran's hospitalization from May 18 to May 
20, 1997, only days before his death.  Yet these records only 
documented treatment for a compression fracture, a urinary 
tract infection, and peripheral neuritis.  They do not 
document diagnosis or treatment of a pyloro-duodenal ulcer, a 
peptic ulcer, or other ulcer.  

This evidence outweighs the findings made by Dr. S.C.N. made 
in the death certificate as well as her March 1998 statement.  
Dr. S.C.N. provided little or no clinical support for her 
conclusions.  Dr. S.C.N. reported in March 1998 that her 
conclusion that the veteran had died as the result of a 
peptic ulcer was based on his complaints of epigastric pain 
and his previous history of a peptic ulcer.  However, she 
admitted that she did not perform any diagnostic testing on 
the veteran to substantiate her findings.  

The Board also notes that the appellant's own assertions are 
also outweighed by the medical evidence against her claim 
because she is not medically competent to provide an opinion 
of sufficient probative value that would outweigh the 
clinical medical evidence against her claim.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

As Dr. S.C.N. did not substantiate her conclusions with any 
diagnostic tests; the veteran's ulcer was indicated as being 
presently asymptomatic during the April 1997 VA POW 
examination; and records from Jayabas Hospital did not 
document a diagnosis of an ulcer just days prior to his 
death, the Board concludes that a preponderance of the 
evidence is against the appellant's claim for service 
connection of the cause of the veteran's death.  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  For these reasons and 
bases, the Board finds that a preponderance of the evidence 
of record establishes that the cause of the veteran's death 
is not related to military service, either directly or 
proximately.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

